DETAILED ACTION
	This office action is in response to the Response to Restriction filed on 02/14/2022. Claims 1-19 are currently pending, wherein of the pending claims, claims 17-19 are withdrawn from further consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/14/2022 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
This application is in condition for allowance except for the presence of claims 17-19 directed to Group II non-elected without traverse.  Accordingly, claims 17-19 have been cancelled.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious every limitation of the independent claim. The closest prior art of record is Jenkins (US 2009/0131783). Jenkins discloses a trajectory guiding apparatus (100, FIG 6B), comprising: a frame portion (112) having a first aperture (112B, FIG 6B) sized to surround a burr hole opening in a patient's cranium (FIG 6B, paragraph [0087]), and a dual-stage slider (DSS) assembly comprising a bottom stage slider (BSS) table and a top stage slider (TSS) table, the BSS table slidably engaged to the first platform and the TSS table coupled to the BSS table (118 and 120 coupled to one another, FIG 6B, paragraph [0084]) and the TSS table is actuatable to pivotally rotate the 
Miller et al. (US 2006/0122627) discloses a trajectory guiding apparatus (300 and 500, FIG 5) comprising a frame portion having a first aperture sized to surround a burr hole opening in a patient cranium (102 has an aperture shown which is capable of surrounding a burr hole in the skull, FIGs 4-5, paragraph [0033]), a DSS assembly comprising a BSS table and a TSS table coupled to the BSS table (306 
Qureshi (US 2010/0042111) discloses a trajectory guiding apparatus (10, FIG 1) comprising a frame portion (45) having a first aperture sized to surround a burr hole opening in a patients cranium (45 has a central aperture which is capable of surrounding a burr hole opening, FIGs 1 and 15, paragraphs [0038]), a DSS assembly comprising a BSS table (18) and a TSS table (16) capable of sliding in a arcuate manner (FIGs 1 and 6, paragraph {0049-0051]) and the TSS table coupled to the BSS table and a top clamp (Top stage slider table being coupled by pivot 19, FIGs 1 and 6, paragraph [0040]); an instrumentation column (30, FIG 1); and the TSS table is actuatable to pivotally rotate the instrumentation column (16 is actuatable to rotate 30 by ball joint moveable member 26, FIG 1, paragraph [0041]).
However, none of the references of record disclose the deficiencies of Jenkins nor would it have been obvious to one of ordinary skill in the art at the time of filing to modify any of the relevant prior art references to comprise the exact elements of the claimed trajectory guiding apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771